Citation Nr: 0818482	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  03-29 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
acromioclavicular (AC) separation, status post surgical 
repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1985 to 
December 1986.

This matter is before the Board of Veterans' Appeals' (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
South Carolina.  

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per Board decisions 
dated February 2006 and May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An October 2006 VA examination indicated that surgery was 
recommended for the veteran's service-connected shoulder 
disability.  In July 2007, the veteran was afforded another 
VA examination of the left shoulder.  The examiner, after 
providing a thorough orthopedic exam as well as nerve 
conduction studies, provided a diagnosis of unstable left 
acromiclavicular joint, third degree joint separation status 
post perc pinning and HW removal.  In August 2007, however, 
the veteran submitted a statement informing the VA that he 
underwent reconstructive surgery on his left shoulder in 
August 2007 at the Durham VA Medical Center.  He requested 
that those records be considered as part of the appeal.  
Unfortunately, there is no indication in the record that the 
RO made any attempt to request such treatment records.  
Copies of those reports should be requested.  38 C.F.R. 
§ 3.159(c)(1) (2007).

Additionally, in view of the surgery, the veteran should be 
afforded another VA examination.  Whether an examination is 
sufficiently contemporaneous to properly rate the current 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  In the instant case, the 
veteran's last VA examination was performed in July 2007.  
Subsequently, the veteran stated that he underwent 
reconstructive surgery in August 2007 for his left shoulder 
disability.  The veteran has not been examined since his 
August 2007 surgery.  Therefore, the veteran should undergo 
an additional VA examination of his left shoulder disability 
in order to accurately assess the severity, symptomatology, 
and manifestations of his disabilities.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should specifically request 
copies of the veteran's August 2007 
left shoulder surgery report as well as 
VA treatment records dated from 
February 2007 to the present.  If the 
RO/AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran of its inability 
to obtain the evidence and request that 
the veteran submit such evidence. 

2.	After all records have been associated 
with the claims file, the veteran 
should be scheduled for a VA 
examination to ascertain the nature and 
severity of his left shoulder 
disability, in accordance with the 
applicable rating criteria.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
entry of any opinions in this case.  
The examiner is to conduct all 
necessary testing and evaluation needed 
to evaluate the nature and extent of 
this disorder, including range of 
motion studies.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically 
correlating his complaints and findings 
to the disability.  A complete 
rationale must be provided for any 
opinion offered.  

a.  the examiner must determine whether 
the affected joint causes weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability.  If so, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

b.  the examiner should express an 
opinion whether pain significantly 
limits functional ability during flare-
ups or when the left shoulder is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

3.	After the development requested has 
been completed, the RO should review 
the examination report to ensure that 
it is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.	After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



